Dismissed and Memorandum Opinion filed October 30, 2008







 
Dismissed
and Memorandum Opinion filed October 30, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00922-CR
____________
 
THE STATE OF TEXAS, Appellant
 
V.
 
DANIEL FRANCIS CAMILLI, Appellee
 

 
On Appeal from the
County Court at Law No. 3
Fort Bend County, Texas
Trial Court Cause No.
120679
 

 
M E M O R A N D U M   O P I N I O N
The
State filed a notice of appeal from the trial court=s order signed September 30, 2008,
granting appellee=s motion to suppress.  On October 21, 2008, appellee filed a
motion to dismiss the appeal because the trial court vacated its September 30,
2008, order granting the motion to suppress.  A copy of the order is attached
to appellee=s motion.  Therefore, this appeal has been rendered moot.  




Accordingly,
we grant appellee=s motion and order the appeal dismissed.  We direct the Clerk
of the Court to issue the mandate of the Court immediately.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed October 30, 2008.
Panel consists of Chief Justice
Hedges and Justices Yates and Brown. 
Do not publish C Tex.
R. App. P. 47.2(b).